 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Process Gear, Division of Chrysler Corporationand Michael Allen. Case 3-CA-8358September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 13, 1979, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby order that Respondent, New ProcessGear, Division of Chrysler Corporation, Syracuse,New York, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Insert the following as paragraph 2(a) and re-letter the remaining paragraphs accordingly:i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Wall Products, Inc.. 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing his findings.2 The General Counsel has excepted to the Administrative Law Judge'sfailure to order Respondent to remove any references to suspension anddischarge from Michael Allen's personnel file. We find merit to this excep-Lion and shall modify the recommended Order accordingly.In par. (c) of his recommended Order, the Administrative Law Judgeused the broad cease-and-desist language, "in any other manner." Inasmuchas Respondent has not shown a proclivity to violate the Act or to engage inegregious or widespread misconduct demonstrating a general disregard foremployees' fundamental statutory rights, we shall modify the recommendedOrder to provide the narrow injunctive language. "in any like or relatedmanner." See Hickmolu Foods, Inc, 242 NLRB 1357 (1979)."(a) Remove from the personnel file of MichaelAllen any reference to his suspension and discharge."3. Substitute the following for paragraph 2(e):"(e) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with."4. Substitute the attached notice for that of theAdministrative Law Judge.11 IS FURTHER ORDERL) that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not specifically found herein.APPENDIXNOIICE To EMPI.OYEESPOS'IED BY ORDER OF TIHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the law. Wehave been ordered to take steps to correct our viola-tions and have been ordered to post this notice.The National Labor Relations Act, as amended,give all employees the rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.WE WIlIl. NOI suspend, discharge, or otherwisediscriminate against employees in regard to theirhire or tenure of employment or any term orcondition of employment because they engage inunion protected concerted activities.WE WILL NOT threaten unspecified reprisalsagainst Michael Allen, or any other employee,because of his or her activities as acting chiefsteward, or threaten to tear up any grievancethat Michael Allen, or any other employee.would file in his or her capacity as acting chiefsteward.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WIIL. pay to Michael Allen, whom wehave suspended, discharged, and subsequentlyreinstated, all money lost, with interest, as a re-245 NLRB No. 92554 NEW PROCESS GFAR. DIVISION OF CIIRYSLER CORP.suit of such suspension and discharge from em-ployment with us.WE Wll.l. remove from the personnel file ofMichael Allen all references to his suspensionand discharge.NEW PROCESS GEAR, DIVISION OF CHRYS-LER CORPORATIONDECISIONSTATFMFNT OF TIFF CASEGEORGE NORMAN, Administrative Law Judge: This casewas heard at Syracuse. New York, on September 14, 15.and October 3. 1978.1 The charge was filed by Michael Al-len, an individual. on February 21, and a complaint basedon that charge was issued on April 7. alleging that NeswProcess Gear, Division of Chrysler Corporation. hereincalled Respondent, has engaged in and is engaging in cer-tain unfair labor practices affecting commerce as set forthand defined in the National Labor Relations Act, asamended, 29 USC, § 151, et seq., herein called the Act. TheGeneral Counsel of the National Labor Relations Board.on behalf of the Board, by the Regional Director for Re-gion 3 issued the complaint and notice of hearing pursuantto Section 10(b) of the Act and the Board's Rules andRegulations, Series 8, as amended, Section 102.15.Respondent's answer denies the commission of the al-leged unfair labor practices. All parties were afforded fullopportunity to participate, to present relevant evidence, toargue orally. and to file briefs. Briefs were filed on behalf ofthe General Counsel and Respondent.Upon the entire record in the case and from my observa-tion of the witnesses, and having considered the briefs sub-mitted by the parties. I make the following:FINDINGS OF FACII. THE BUSINESS OF RESPONDENTRespondent is a corporation authorized to do business inthe State of New York. It maintains its principal office inDetroit, Michigan, and various plants, warehouses, andother facilities in various states of the United States, includ-ing the New Process Gear Plant at 6600 Chrysler Drive,Syracuse, New York. Respondent is engaged in the manu-facture, sale, and distribution of automobiles, trucks. andrelated products. During the past year, in the course andconduct of its business operation, Respondent manufac-tured and distributed at said New Process Gear Plant,products valued in the excess of $50,000 which wereshipped from said plant directly to States of the UnitedStates other than the State of New York. Respondent ad-mits, and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVFDLocal 624, United Automobile, Aerospace and Agricul-tural Implement Workers of America, herein called theI All events herein occurred in 1978, unless otherwise indicatedUnion. is a labor organization within the meaning o Sec-tion 2(5) of the Act.111. 1111 ISS'U SI. Did Respondent violate the Act bh suspending theCharging Party. Michael Allen, on Februarx 15 and thendischarging him on Februar' 1772. Did Respondent violate the Act hb (a) threatening re-prisals against Allen because of his acti ities as acting stew-ard on Januaro 13 and 31: (b) threatening to refuse to giveinformation necessar\ for the administration of the collec-tive-hargaining contract to the U'nion if' Allen persisted inasking for information: (c) threatening on l)ecember 51977. to tear up any grievance that Allen would file in hiscapacit? as acting steward?ix. ttiE t1 ISRespondent's New Process Gear Plant emplos hourlyrated employees who are represented by the Union and aresubject to the provisions of the National Production andMaintenance Agreement between Chrysler and the LUAW.The New Process Gear employees have been representedby the ULAW since 1957. The agreement provides for chiefstewards throughout the plant. Each chief steward (and hisalternate steward) is responsible for a district consisting ofseveral departments. The contract does not provide that thechief steAwards at New Process Gcar are not required to doproduction work. However. in practice. chief stewards de-vote their entire worktime to handling grievances and oth-erwise administering the collective-bargaining agreement.The contract provides that the union representatives aresubject to the same discipline as other employees in theplant. The chief stewards are assigned to a particular de-partment and are required to punch in and out as are otheremployees. They are technically under the provision of thedepartment foreman but, inasmuch as they do not performproduction work, they are pretty much free to go from de-partment to department within their jurisdiction to handleunion business without seeking special permission of theforeman on each occasion. However. if the chief stewardhas reason to leave the plant during working hours he isrequired to notify his foreman of his intended departure.Upon the departure of the chief steward, for ans reason, orthe absence of the chief steward. the designated alternatesteward takes on the duties of the chief steward, hut there isno set procedure to follow in such circumstances. The con-tract does not contain nor is there any established practice.It is clear, however, that the alternate steward is recognizedby management as the designated representative of employ-ees in the absence of the chief steward.On February 15 Neal Falcone, who had been assigned todepartment 174 on the second shift under the supervision offoreman Ray Patrick as the chief steward for his districtwhich included department 174. received a call from homeat approximately 6:30 p.m.. advising him of an emergenc.Without notifying, and/or even attempting to notif'%. an5member of management. Falcone left the plant and wenthome. Michael Allen. also a second-shift employee in department 174 under the supervision of fireman Patrick. was555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe designated alternate steward for Falcone's district.Allen's job was finished grind operator. The particular partAllen was grinding was a high volume part requiring a 7-day operation.At about 6:45 p.m. while Allen was on his job running amachine, another chief steward, Bob Sacco, approachedhim and informed him that Neal Falcone left on an emer-gency basis and that there were problems in department186 (Falcone's district) and that Allen better handle them.'Allen looked for Foreman Patrick, who was not in the de-partment at the time, presumably to notify him that he wasgoing on steward duty. Allen then washed and went tolunch. While at lunch he saw an employee from department186 who informed him of a safety problem. Allen finishedlunch and went to the union office located in the plant: gothis briefcase which contained union contract books, pencils,and papers: walked back through his department, still notseeing the foreman: went to department 186 where theproblem was, and on the way there ran into someone whoreported another problem in department 182. After takingcare of the safety problem in department 186, he went todepartment 182 and then went back to his own department.At about the time he arrived at his own department itwas about 8:10 p.m. He located Foreman Patrick and ex-plained to him that Falcone had to leave on an emergencyand that he was on as steward. Foreman Patrick's versionof what occurred is as follows: Patrick returned from lunchat 7:30 p.m. and, as was his practice, went through his de-partment to make sure everybody was back. He discoveredthat Michael Allen was not there at about 7:35 or a littlelater and he continued to look for Allen, asking employeesif they had seen him. At about 8:10 p.m., Patrick saw Allencarrying his briefcase. Allen told him "I am the stewardnow because Neal Falcone went home." Patrick asked"why did Neal go home," and Allen replied that he did notknow. Allen told Patrick that Mr. Sacco said that he wenthome and repeated that he was steward then. Patrick saidnothing and then proceeded to General Foreman DennisPhonehouse's office.On his way to Phonehouse's office Patrick met Phone-house and asked him if he was aware that Neal Falcone leftthe plant. Phonehouse said he did not know anything aboutit. Then Patrick went into Leo Falter's office, Falter beingsuperintendent on the second shift, and asked Falter if heknew why Falcone was not there. Falter said he did notknow. They then decided to find Allen to ask him what wasgoing on. Patrick paged Allen, who called back and uponbeing asked by Patrick said he was on the green side in thepit. Allen told Patrick that he was on a union related prob-lem to which Patrick replied "I would like to talk to you."Allen said "OK, I will be down as soon as I get a chance."Patrick said "Alright."Allen then came into the office at about 8:20 p.m. Presentwere Falter, Patrick, and Allen. They all sat down, accord-ing to Patrick's testimony, and Patrick said, "Mike, nowwhat happened to Neal." Allen replied, "I don't know. Idon't give a damn. He is not here. All I know is my peopleare out there and they need representation. I am here to2 The second shift that Allen was then on started at 3 p.m. and ended at Ip.m. The lunch period was from 7 p.m. to approximately 7:20 p.m.give it to them. I am steward." Patrick said, "Wait a min-ute, Mike, wait a minute, Mike. That is not the way you doit. First of all, Neal Falcone should have notified me oranyone in management within his district." Patrick contin-ued, "First of all, he should have told me he was leavingand secured a pass from me, and got authorization forleave. In turn I would have come to you and told you thatNeal was gone and that, if anyone need any representationfrom the union, you would be notified and you would go onas steward. Now, no one followed procedure here. So, thebest thing you can do is go back and get on the job and goup there and go to work and wait until somebody needs asteward. And I will come over and relieve you, and I willget someone to cover your job." According to Patrick, Al-len replied, "Fuck you, I don't have to do that. I don't haveto do a damn thing. If my people want representation andneed it, I am going to give it to them." At this point Falter,according to Patrick, entered the conversation and said,"Wait a minute, Mike. Do what Patrick told you to do.Follow procedure and go back to your job." And Allenreplied, "I don't give a damn." Falter repeated that Allenshould go back to work and that he would call him if "we"needed a steward. Patrick testified that Falter said "Goback to your job, and I bet in 5 minutes we will tell you thatyou're going to be a steward, because somebody needs rep-resentation." Allen replied, "You can kiss my ass. I amgoing to stay on as steward. I don't have to go back towork." Patrick then said to Allen, "Look Mike, Neal Fal-cone may be suspended depending on what we find out asto what happened to him, tomorrow or whatever, but youare suspended." Allen then left.The next day Allen met outside the plant with commit-teeman Jay Morse and steward Neal Falcone. Allen gaveMorse a detailed explanation of what happened the nightbefore. Morse advised Allen to go home and wait for a call,and later that afternoon Allen received a call from Morse.Morse asked Allen to report for work. Morse called laterand told Allen to report to the conference room. WhenAllen arrived at work, he punched in, went down to theconference room and met Morse outside the room, at whichtime Morse informed Allen that "You are going to receive aone day D.L.O suspension." Allen said "Jay, I don't feel Idid anything wrong. I don't feel I did anything." They thenproceeded into the conference room.Before that meeting, Acting Union President RichardAnderson and Acting Plant Shop Chairman Tony DeFran-cisco talked to Personnel Manager Richard Parks about theFalcone and Allen matters. Parks testified as follows,"What they wanted us to do was to bring the two back towork. I recall saying to them that it didn't seem to me therewas any possible way to take that action because of theseriousness of it; that employees had been discharged atNew Process Gear Plant for leaving without proper autho-rization or for insubordination, and that the steward had aspecial responsibility to comply with the rules, because oftheir capacity. And that we certainly couldn't treat themdifferently than we could others. Mr. Anderson said that hefelt, that in the best interest of the relationship between theI According to Allen, DLO means the record shows that he was suspendedfor the day but Allen actually reports for work and gets paid for it.556 NEW PROCESS GEAR, DIVISION OF CHRYSLER CORP.Union and the Company, that it would be a good thing tobring them back to work. And I said to him and thismeeting went on for a long time. We did a lot of talking andwe must have been in there, I guess an hour, maybe an hourand maybe longer. We discussed this whole situation verythoroughly and we discussed for example how impracticalit is to operate without some reasonable guideline for peo-ple to proceed by, if we're going to have one employeereplacing another as steward. So finally I said to them, 'Al-right. I will tell you what we will do. Why don't we have ameeting this afternoon before the start of the shift, and ifthe two of you-that would be Anderson, DeFrancisco,Brownie and that is Mr. Brown who we call Brownie,Brownie and I, Leo Falter and Patrick....Let's discuss thiswhole situation of how we should proceed in relieving stew-ards. And if we have a meeting of the mind, and everybodyunderstands what the situation is and the way we are goingproceed. And if we can get an agreement, that is what isgoing to happen. Then we will return Falcone and Allen towork with one day's disciplinary layoff and suspension forwhatever time they had been paid for-would have workedduring that shift.' And we agreed to that period and thismeeting, as I recall, was scheduled for 2:30 and we werethere....And finally I asked if Mr. Allen were going tocome to the meeting. And the Union responded, as far as heknew about it he was to be there. I said 'why don't we goahead and hold our conversation, discuss the arrangementand what we want him to get into about how stewardswould be relieved. And take care of our discussion with Mr.Falcone.'" Parks testified that Allen came into the roomand to the conference table where the others were seated.He put his jacket, which he had in his hand, on the back ofhis chair and waved his arm over the table as though tointerrupt what was going on. At the time Parks was talkingwith Falcone and, upon completing his statement, said, "Iunderstand that I have brung [sic] my card in, and I under-stand that I have been reinstated." Parks replied "No youare still suspended. You have not been reinstated." Towhich Allen responded, "In that case, I have personal busi-ness to attend to and I don't have time to be in this meeting.My committeeman, Mr. Morse, can speak for me." Where-upon, Allen turned and left the room. Parks testified, "weall were a little flabbergasted by it, to tell you the truth. AsI recall, I think Dick Anderson said, 'what the hell is this allabout?' and he addressed that comment to Jay Morse. Andhe said, 'get him back in here.' And Jay Morse said, 'He's agrown man. I can't control him. He does what he wants to.'At that point the meeting broke up."Parks was asked (while testifying) if Allen was reinstatedat that time. Parks replied, "No. As a matter of fact, weproceeded to convert that suspension he was on to a dis-charge." Asked why the suspension was converted to a dis-charge, Parks replied, "Well because it seemed fairly clearat the time, that Mr. Allen was taking a position that hewas not going to comply with the established procedures forrelief of a steward with an alternate going on."'4 Allen grieved. The Union, at the second step of the procedure, made anoffer to management to withdraw without prejudice the grievance if manage-ment would reinstate Allen without backpay. Management accepted the of-fer. That ook place the sixth week after the initial suspension of Allen. Allendid not participate in that resolution of the grievance.The Alleged 8(a)(I) ViolationsParagraph VI alleges three separate violations of Section8(a)(1) of the Act. They will be treated separatelbbelow.Paragraph Vl(c) alleges that on December 5, 1977. Fore-man Dick Zellar threatened to tear up any grievances thatMichael Allen would file in his capacity as acting steward.Michael Allen testified that on that date. while acting aschief steward, he and another alternate steward, RandyLadd. were discussing oral grievances with foreman Zellar,during which Allen told Zellar that if they could notstraighten out the problems that he would file (written)grievances. According to Allen, Zellar replied, "Any griev-ances you file I will rip up, or do away with." As a result ofthat conversation Allen filed a grievance with Zeller formaking that statement. Zellar did not "rip up" that griev-ance. Randy Ladd testified that Zellar did indeed state thathe would tear up any grievance filed by Allen and furthertestified that the discussion between Zellar and Allen wasfairly loud.Respondent argues that the statement came in the con-text of a loud argument between Zellar and Allen and that,despite the comment, Zellar subsequently accepted Allen'sgrievances and processed them in accordance with proce-dure. Respondent contends that such a statement in contextof a disagreement over the merit of grievances and the factthat subsequent grievances filed by Allen were accepted bythe foreman is an isolated incident which is de minimis. Inthe total context of Respondent's treatment of Allen in thiscase, I do not find such an incident as de minimis. It was anintegral part of Respondent's general behavior towards Al-len.Paragraph VI(a) of the complaint alleges that Respon-dent, by Foreman Patrick, on or about January 31, threat-ened unspecified reprisals against the charging party (Allen)because of his activities as acting steward, and that RichardParks, on January 13, did the same.Concerning that allegation, the record shows that Fore-man Patrick became upset with the action of Superinten-dent Santini concerning his removal of a written warningissued to Dennis Lipkowski for excessive absenteeism inJanuary. Patrick testified that he was upset with Santinibecause of Santini's unilateral action in removing the disci-pline without having consulted with Patrick. The sequenceof events leading to removal of the discipline by Santini isas follows: On January 31 Allen discussed with ForemanPatrick Lipkowski's absentee problem. When Allen toldPatrick that he felt the discipline meted out to Lipkowskiwas unjust, Patrick disagreed. Allen then went to GeneralForeman Phonehouse and discussed with him what he haddiscussed with Patrick. Phonehouse also disagreed with Al-len that the punishment was unjust. Allen then went to seeLeo Falter, superintendent on the night shift, who told Al-len, "I'll look into it." Allen then went to see the superinten-dent on the day shift, Santini, who then called Lipkowski,General Foreman Phonehouse, and foreman Patrick intohis office, and after a discussion Santini removed the pun-ishment from Lipkowski's record.The uncontroverted evidence establishes that ForemanPatrick became upset with the action of SuperintendentSantini. Patrick explained that he was upset with Santini557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of Santini's unilateral action removing the disci-pline without having consulted with Patrick. Allen testifiedthat following the meeting in Santini's office he met Patrickand said to him, "Gee, Rays, I hope you are not mad." andPatrick responded, "I don't get mad; I just get even." Onthe other hand, Patrick testified that Allen asked him if hewas mad, and after he advised Allen that he was not mad,Allen stated, "You don't get mad, you just get even." Pat-rick advised Allen that he had not made such a statement. Icredit Allen and not Patrick and I disagree with Respon-dent that the statement is isolated and de minimis. I findsuch a statement to be an 8(aX)() violation.Paragraph Vl(b) of the complaint alleges that Respon-dent has violated Section 8(a)(l) of the Act by threateningto refuse to give information necessary for the administra-tion of the contract to the Union if the charging party per-sisted in asking for the information. The allegations namesRichard Parks as having engaged in that conduct on Janu-ary 13. In 1973 management of New Process Gear insti-tuted a computerized absentee-control program to providea means of quickly checking on individual employees' ex-cessive absenteeism. In 1976 management agreed with theUnion to provide the Union with a copy of the printout ofany employee that management felt was subject to disci-pline for excessive absenteeism.Sometime prior to January 13, Allen made a request forhis own absentee printout. At the time of the request Allenwas not subject to any discipline for absenteeism. His re-quest was denied by Labor Relations Supervisor ErwinBrowne. On January 13 Allen made the same request ofPersonnel Manager Richard Parks. Parks told Allen of thepurpose of the printouts and explained that Respondentcould not afford to provide printouts for all employeesupon request of the Union and that if the Union's positionwas that it could have any printout on request, regardless ofthe employee's potential for discipline for excessive absen-teeism, that management could not comply with such a de-mand. When told that Respondent could not supply theprintout Allen requested, he became angry and started toleave Parks' office. Parks called Allen back to his desk andtold Allen in effect that cooperation was a two-way streetand that Allen could expect better cooperation from Re-spondent if he did not try to deal with Respondent in atough manner.I do not consider Parks' remarks to Allen as constitutinga threat, considering the understanding reached by the par-ties concerning the issuing of printouts. There being no evi-dence that Allen was about to be disciplined for excessiveabsenteeism, Respondent had no obligation to provide himwith his printout. Accordingly, I do not feel that such infor-mation on an employee such as Allen, who was not at thetime of the request subject to discipline for excessive absen-teeism, was necessary to administer the contract. Therefore,I shall recommend the dismissal of that allegation of thecomplaint.Discussion and ConclusionsIt is undisputed that Michael Allen was an aggressivealternate steward and that his manner, when engaged in thefunctions of the chief steward in the absence of the chiefsteward, irritated representatives of Respondent includinghis immediate foreman, general foreman, plant superinten-dent, personnel manager, and the labor relations supervisor.On the night of February 15 Allen received word that thechief steward in his department, Neal Falcone, had left theplant and that he, Michael Allen, was called upon to act aschief steward for the remainder of the shift that day. As theelected chief steward for his district, Falcone did have a jobassignment but was free to devote full worktime to process-ing grievances. Allen, also a second-shift employee in thesame department, under the supervision of the ForemanPatrick, was the designated alternate steward for Falcone'sdistrict. On February 15 at approximately 6:30 p.m. Fal-cone received a call from home advising him of an emer-gency. Without notifying anyone in management, Falconeleft the plant and went home. Falcone's actions were admit-tedly improper and he received a -day suspension as pun-ishment.At approximately 7:35 p.m., 17 minutes after the end ofthe lunch period, Foreman Patrick observed that MichaelAllen was not present at his job assignment. Approximatelyone half hour later, Patrick observed Allen in the aislewayin the plant. Allen advised Patrick that chief steward Fal-cone had gone home and that he (Allen) was now the stew-ard and that he was on steward business. Patrick askedAllen if he knew why Falcone had gone home and Allenstated that he did not. Without saying anything further,Patrick went in search of other supervisors to determine ifFalcone had told anybody that he was leaving the plant. Ondetermining that Falcone had failed to advise anyone inmanagement that he was leaving the plant, Patrick pagedAllen. Allen responded to the page by calling Patrick in thesuperintendent's office. Patrick instructed Allen to report tothe office. Allen responded that he would come to the officeas soon as he was finished with the problem he was dealingwith. At approximately 8:20 p.m. Allen came to the officeof Superintendent Leo Falter. On his way to the office Allendiscovered yet another safety problem, which he mentionedon entering the office, but Patrick told Allen to get off unionbusiness and get back on the job. When Allen told him hecould not because he was in the midst of a grievance, Pat-rick suspended him for alleged insubordination.Patrick told Allen that should a need arise for a steward,Patrick would relieve Allen from his job at that time. Allenrefused to return to work stating that if his people wantedrepresentation and needed it he was going to give it tothem. At that point Falter intervened and instructed Allento return to work assuring Allen that if one of his constituentsshould call for a steward Allen would be allowed to act aschief steward. Allen again refused, at which time he wasnotified that he was suspended.Both Patrick and Falter were aware as early as 7:35 p.m.that the chief steward had left and that Allen would beacting chief steward, and they were also aware that Allenwas actuall on union business at the time that he was calledinto Falter's office. For Falter to have required Allen to goback to his work station with the assurance that if one of hisconstituents should call for a steward that he would be al-lowed to act as chief steward when Allen was already actingas chief steward, and Falter was well aware of it, was anunreasonable requirement on Falter's part. It appeared that558 NEW PROCESS GEAR, DIVISION OF CHRYSLER CORP.both Falter and Patrick were annoyed with Allen and madeunreasonable demands of him at a time when they knewthat he was acting chief steward and was actually on unionbusiness.This unreasonable treatment towards Allen was com-pounded the following day when Personnel Manager Parksand Labor Relations Supervisor Browne met with R. An-derson, local union vice president and then acting pres-ident, and T. DeFrancisco, acting union plant shop chair-man, and discussed in detail the prior night's incident.Parks, Browne, Anderson, and DeFrancisco were in agree-ment that the proper procedure and the one consistentlyfollowed at New Process Gear for an alternate steward toreplace a chief steward was that the alternate steward mustgive notice to the supervisor before he leaves his job. I findthat the alternate steward, Allen, did give notice. When hecame back from lunch he could not find Foreman Patrick.When he did see Patrick about one half hour later, afterhaving tended to steward's business, he notified Patrick.who voiced no objection whatsoever at the time. Parks,Browne, Anderson, and DeFrancisco agreed to hold ameeting that afternoon to assure that all the parties, includ-ing Allen, fully understood the proper procedure when achief steward left the plant and an alternate steward re-placed the chief steward.' The parties further agreed that"upon a meeting of the minds on proper procedure regard-ing alternate stewards replacing chief stewards who absentthemselves from the plant,"6Allen and Falcone would eachreceive I-day disciplinary layoff with the time off to bewaived. The only lost time would be the 2 hours lost byAllen from the prior night shift.A meeting was held that afternoon at which Parks,Browne, Falter, and Patrick were present for Respondent,and Anderson, DeFrancisco, union committeeman JayMorse, and Falcone were present for the Union. At thismeeting the prior night's incident was discussed in detail,and Falcone accepted a I-day disciplinary layoff, acknowl-edging that he had left the plant without authorization. Al-len was not present at the start of the meeting but arrivedan hour later. Upon his arrival, Allen waited for an oppor-tunity to speak and then stated "I understand that I havebeen reinstated." Parks advised Allen that he had not yetbeen reinstated, to which Allen answered, "In that case Ihave personal business to attend to and I don't have time tobe in this meeting. My committeeman can speak for me."Allen then walked out of the meeting.Respondent contends that as a consequence of Allen'srefusal to participate in the meeting it was determined thatAllen was taking the position that he did not have to com-ply with established procedures and that it was determinedthat Allen would be discharged. Allen was in fact dis-charged at that point.Prior to that agreement there was no "proper" procedure for an alternatesteward to leave his job to replace the chief steward. The contract is silent onthat point.6 The quote is from Respondent's brief which is an acknowledgement that"a meeting of the minds on the proper procedure regarding alternate stew-ards replacing chief stewards who absent themselves from the plant" wasrequired because prior to that time there was no "meeting of the minds" oran agreed upon procedure.' At this time Allen was on his own time and received no formal invitationor instruction directly from Respondent to attend the meeting.With respect to Respondent's contention, the following innoted: (1) Allen was on his own time and had not receivedinstructions from Respondent to attend the meeting. (2)The meeting was called to "reach a meeting of the minds onthe proper procedure regarding alternate steward replacingchief stewards who absent themselves from the plant." Itwas not necessary for Allen to be present inasmuch as hisnamed representative, union committeeman Jay Morse,was present and so were others above Allen in the unionhierarchy. In the circumstances, Allen's input would havebeen minimal at best, and whatever was decided could verywell have been decided without him and communicated tohim through his representative, union committeman JayMorse, per Allen's request. Therefore, I find that Allen'ssuspension and discharge were unreasonable. Respondent'sstated reason, "insubordination" is pretextual. The real rea-son for his suspension and discharge was Allen's agressiveactions in attempting to enforce the collective-bargainingagreement to discourage membership and/or activity onbehalf of the Union, as alleged in the complaint. PittsburghPress Company, 234 NLRB 408 (1978); General MotorsCorporation, Inland Division, 233 NLRB 47 (1977): Colum-bus Foundries Inc., 229 NLRB 34 (1977).V. THE EFFEC(T OF IHE UNFAIR I.ABOR PRA('I(CS UPONCOMMER(EThe activities of Respondent set forth above, occurring inconnection with its operations, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead, and have led, tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act by certain alleged conduct and Section 8(a)(3)and (I) of the Act by having suspended and dischargedMichael Allen, I shall recommend that it cease and desisttherefrom and take certain affirmative actions to remedythe unfair labor practices and effectuate the policies of theAct. As I have found that Respondent violated Section8(a)(3) and (I) by suspending and discharging Michael Al-len, though he was subsequently reinstated to his formerposition, I shall recommend that Respondent make himwhole for any loss of earnings he may have suffered as aresult of the discrimination, with interest thereon to becomputed in the manner described in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977)AAs I have found that Respondent interfered with, re-strained, and coerced its employees in violation of Section8(a)(l) of the Act by a variety of conduct, the Order willprovide that Respondent cease and desist from threateningunspecified reprisals against the Charging Party because ofhis activities as acting steward and threatening to tear upany grievances that the Charging Party would file in hiscapacity as acting steward.'See. generally. Isis Plumbing & Heating Co, 138 NLRB 716 (1962).559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent did not violate Section8(a)(l) of the Act with regard to the alleged threat to refuseto give information necessary for the administration of thecontract to the Union if the Charging Party persisted inasking for information, I shall recommend that that par-ticular allegation be dismissed.Upon the basis of the foregoing findings of fact, conclu-sions, and the entire record, I make the following:CONCLUSIONS OF LAW1. New Process Gear, Division of Chrysler Corporation,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 624, United Automobile, Aerospace and Agri-cultural Implement Workers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. By suspending Michael Allen on February 15 and bydischarging him on February 16 because of his actions inattempting to enforce the collective-bargaining agreement,and in order to discourage membership and/or activity onbehalf of the Union, Respondent discriminated against em-ployees in violation of Section 8(a)(3) and (1) of the Act.4. By threatening on December 5, 1977, to tear up anygrievances that Michael Allen would file in his capacity asacting steward and by threatening on January 31 to "geteven" because Acting Steward Allen had succeeded in pro-cessing a grievance to successful conclusion, Respondentinterfered with, restrained, and coerced employees in theexercise of their Section 7 rights in violation of Section8(a) 1) of the Act.5. Respondent did not threaten to refuse to give informa-tion necessary for the administration of the contract to theUnion if the Charging Party persisted in asking for infor-mation in violation of Section 8(a)(1) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, New Process Gear, Division of Chrys-ler Corporation, its officers, agents, successors, and assigns,shall:91n the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1. Cease and desist from:(a) Suspending, discharging, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment or any term or condition of employment because theyengage in union or protected, concerted activities;(b) Threatening to tear up any grievances that MichaelAllen or any other employee would file in his capacity asacting steward:Threatening unspecified reprisals against Michael Allenor any other employee because of his activities as actingsteward:(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make Michael Allen whole for his loss of earnings,with interest thereon to be computed according to the for-mula described hereinabove in section VI entitled "TheRemedy."(b) Preserve and upon request make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its location in Syracuse, New York. copies ofthe attached notice marked "Appendix."'°Copies of the no-tice, on forms provided by the Regional Director for Re-gion 3, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 3, in writ-ing, what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegation of unlawfulthreat to refuse to give information necessary for the ad-ministration of the contract to the Union if the ChargingParty persisted in asking for information in paragraphVl(b) of the complaint is dismissed.0 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."560